Exhibit 10.16 [FORM OF] KEARNY BANK EXECUTIVE LIFE INSURANCE AGREEMENT Amendment WHEREAS, Kearny Bank (the “Bank”) has entered into an Executive Life Insurance Agreement (“Agreement”) with (the “Insured”); and WHEREAS, the Bank wishes to amend the Agreement to conform the definition of “Change in Control” with that of other arrangements sponsored by the Bank and to eliminate references to the “Office of Thrift Supervision” in the Agreement; and WHEREAS, pursuant to Section XIV of the Agreement, the Bank may amend the Agreement at any time prior to Change in Control and during the lifetime of the Insured.
